DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered. 
Response to Arguments
Applicant’s arguments filed 12/22/2020 have been considered but are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 depends on claim 24, which depends on claim 1. Claim 22 recites, “the optical system is telecentric at the second display layer”, which has already been recited in claim 1. Claim 22 is therefore improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-20, and 22-48 are rejected under 35 U.S.C. 103 as being unpatentable over Carollo et al. (US 20170227777 A1 – hereinafter Carollo), Ell (US 2014/0312161 A1 – hereinafter Ell), and Lynam et al. (US 2009/0135317 A1 – hereinafter Lynam).
Regarding claim 1, Carollo discloses a display system having an axis and comprising: first and second display layers (Fig. 2 – display layer 204 and display layer 208), the second display layers comprising a pixelated display layer  (Fig. 2 – display layer 204 is pixelated); and an optical system between said first and second display layers (Fig. 2 – layer 206), the optical system configured to form an optical image of a first area of the first display layer on a second  area of the second layer (Fig. 2 – an image on any predefined area of layer 208 is formed on a corresponding predefined area of the second layer), wherein the optical system is telecentric at the first display layer and is telecentric at the second display layer (Fig. 4; [0069]).
However, Carollo does not disclose the first display layer comprising a pixelated display layer; and the first area and the second area are predefined.
Ell discloses a first display layer comprising a pixelated display layer ([0026] –filter stacks are pixelated).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ell into the display system taught by Carollo to permit wavelength filtering at the pixel level, thus enhancing the quality of the image.
Carollo and Ell do not disclose the first area and the second area are predefined.
Lynam discloses a first area and a second area are predefined (Fig. 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lynam into the (Lynam, abstract).
Regarding claim 2, Lynam also discloses said optical system is configured to form an optical image of said second area on said first area (Fig. 2). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 3, Lynam also discloses the first and second layers are optical conjugates of one another (Fig. 2). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 4, Lynam also discloses the second display layer is spatially separated from a plane that is optically-conjugate to a plane of the first display layer (Fig. 2). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
	Regarding claim 5, Lynam also discloses said optical system is configured to establish a unique one-to-one imaging correspondence between the first and second areas (Fig. 2). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
	Regarding claim 7, Lynam also discloses the first area includes a first group of pixels of the first display layer, the second area includes a second group of pixels of the second display layer, and the first and second areas are optical conjugates of one another (Fig. 2; [0035]). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
(Fig. 2; [0035] – each pixel is interpreted as a group on its own, thus the first group and the second group includes only one pixel). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
	Regarding claim 9, Lynam also discloses the first display layer has a first dynamic range, the second display layer has a second dynamic range, and the display system has a system dynamic range a value of which is a product of values of the first and second dynamic ranges ([0036]). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 10, Lynam also discloses said optical system is configured to image said first area onto said second area with a unit lateral magnification (Fig. 2 – magnification of 1). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
	Regarding claim 11, Lynam also discloses ratios between each of dimensions of the second area and respectively-corresponding dimensions of the first area are substantially equal to m, wherein m is a lateral magnification of said optical system (Fig. 2 – magnification of 1). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 12, Carollo also discloses the display system is a head mounted display ([0106] – a HMD device).
	Regarding claim 13, Lynam also discloses a light source disposed in optical communication with the first display layer, and wherein the first display layer is ([0030]). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 14, Carollo also discloses the second display layer is configured to receive modulated light from the first display layer and configured to modulate the received light, and comprising an eyepiece for receiving the modulated light from the second display layer (Fig. 2; [0062] – eyepiece with lens 210).
Regarding claim 15, see the teachings of Carollo, Ell, and Lynam as discussed in claim 1 above. However, Carollo, Ell, and Lynam do not disclose the first display layer comprises a LCoS.
	LCoS display layers are well known in the art.
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a LCoS into the first display taught by Carollo, Ell, and Lynam because LCoS displays are well known for its capability for providing higher brightness level and deeper dark level.
	Regarding claim 16, see the teachings of Carollo, Ell, and Lynam as discussed in claim 1 above. However, Carollo, Ell, and Lynam do not disclose the second display layer comprises a LCoS.
	LCoS display layers are well known in the art.
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a LCoS into the second display taught by Carollo, Ell, and Lynam because LCoS displays are well known for its capability for providing higher brightness level and deeper dark level.
([0052]). 
	Regarding claim 18, Carollo also discloses the optical system includes an optical relay system (Fig. 2 – layer 206 as an optical relay system).
	Regarding claim 19, Carollo also discloses the optical system includes a beam splitter (Fig. 2 – layer 206 with beam splitter).
	Regarding claim 20, Carollo also discloses the optical system includes a polarized beam splitter ([0054]).
	Regarding claim 23, Carollo also discloses the first and second display layers are configured to spatially modulate light (Fig. 2).
Regarding claim 24, Carollo also discloses the first display layer comprises a reflective spatial light modulation layer (Fig. 2).
Regarding claim 22, Carollo also discloses the optical system is telecentric at the second display layer (Fig. 2; [0069]).
Regarding claim 25, Carollo also discloses the first display layer comprises a transmissive spatial light modulation layer ([0041] – transmits light in AR environment).
Regarding claim 26, Carollo also discloses a reflective spatial light modulation layer (Fig. 2).
Regarding claim 27, Carollo also discloses the second display layer comprises a transmissive spatial light modulation layer (Fig. 2).
Regarding claim 28, Carollo also discloses the second display layer comprises a reflective spatial light modulation layer (Fig. 2).
([0041] – transmits light in AR environment).
Regarding claim 30, Lynam also discloses said optical system is configured to form an optical image of said second area on said first area (Fig. 2). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 31, Lynam also discloses the first and second layers are optical conjugates of one another (Fig. 2). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 32, Lynam also discloses the second display layer is spatially separated from a plane that is optically-conjugate to a plane of the first display layer (Fig. 2). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 33, Lynam also discloses said optical system is configured to establish a unique one-to-one imaging correspondence between the first and second areas (Fig. 2). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 34, Lynam also discloses the first area includes a first group of pixels of the first display layer, the second area includes a second group of pixels of the second display layer, and the first and second areas are optical conjugates of one another (Fig. 2; [0035]). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
(Fig. 2; [0035] – each pixel is interpreted as a group on its own, thus the first group and the second group includes only one pixel). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 36, Lynam also discloses the first display layer has a first dynamic range, the second display layer has a second dynamic range, and the display system has a system dynamic range a value of which is a product of values of the first and second dynamic ranges ([0036]). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 37, Lynam also discloses said optical system is configured to image said first area onto said second area with a unit lateral magnification (Fig. 2 – magnification of 1). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 38, Lynam also discloses ratios between each of dimensions of the second area and respectively-corresponding dimensions of the first area are substantially equal to m, wherein m is a lateral magnification of said optical system (Fig. 2 – magnification of 1). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 39, Carollo also discloses the display system is a head mounted display ([0106] – a HMD device).
([0030]). The motivation for incorporating the teachings of Lynam into the proposed display system has been discussed in claim 1 above.
Regarding claim 41, Carollo also discloses the second display layer is configured to receive modulated light from the first display layer and configured to modulate the received light, and comprising an eyepiece for receiving the modulated light from the second display layer (Fig. 2; [0062] – eyepiece with lens 210).
Claim 42 is rejected for the same reason as discussed in claim 15 above.
	Claim 43 is rejected for the same reason as discussed in claim 16 above.
Regarding claim 44, Carollo also discloses the second display layer comprises an LCD ([0052]).
	Regarding claim 45, Carollo also discloses the optical system includes an optical relay system (Fig. 2 – layer 206 as an optical relay system).
Regarding claim 46, Carollo also discloses the optical system includes a beam splitter (Fig. 2 – layer 206 with beam splitter).
Regarding claim 47, Carollo also discloses the optical system includes a polarized beam splitter ([0054]).
Regarding claim 48, Carollo also discloses the first and second display layers are configured to spatially modulate light (Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG Q DANG/Primary Examiner, Art Unit 2484